Citation Nr: 1720412	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to January 11, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation prior to May 14, 2010, for tension headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for rhinitis, claimed as sinusitis. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to January 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2006.

The issue of entitlement to an initial evaluation in excess of 50 percent prior to January 11, 2011, for PTSD came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in August 2014.  In August 2016, the Board remanded the case for additional development.  

The issues of entitlement to an initial compensable evaluation prior to May 14, 2010, for tension headaches, entitlement to an initial evaluation in excess of 10 percent for rhinitis, and entitlement to a TDIU prior to January 11, 2011, are before the Board following Board Remands in August 2011and August 2014.  All matters, except for entitlement to a TDIU, are originally on appeal from September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. In its August 2014 decision, the Board found that the issue of entitlement to a TDIU was part of the Veteran's claim for an initial higher rating for headaches. 


FINDINGS OF FACT

1.  For the period prior to January 11, 2011, the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.

2.  For the period from prior to May 14, 2010, The Veteran's headaches, variously diagnosed as tension, migraine, and sinus, have not been manifested by prostrating attacks occurring on an average once a month.

3. The Veteran's allergic rhinitis is not manifested by nasal polyps.

4.  As of May 14, 2010, the Veteran's headaches, PTSD, and other service connected disorders made it as likely as not that she could not maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for the Veteran's PTSD, prior to January 11, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable evaluation for the Veteran's migraine headaches, prior to May 14, 2010, have not been met. 38 U.S.C.A § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2016).

4.  With resolution of reasonable doubt in the appellant's favor, the criteria for a TDIU were met as of May 14, 2010, but no earlier.  38 U.S.C.A § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's August 2014 Remand, the Appeals Management Center (AMC) obtained VA treatment records from Central Alabama VAMC beginning in April 2014, obtained a medical opinion as to whether the Veteran was unemployable as a result of her service-connected headaches, readjudicated the claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's August 2016 Remand, the AMC requested that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), requested records from the Social Security Administration (SSA), obtained a retrospective VA medical opinion as to the severity of the Veteran's PTSD during the period from August 26, 2006 to November 16, 2011, requested any temporary file be consolidated with the original file, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2014 and August 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met for the issues of entitlement to increased initial ratings.  For the issue of entitlement to a TDIU, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD, tension headaches, and rhinitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran seeks a higher initial evaluation for her service-connected PTSD. 

The Veteran's PTSD has been evaluated as 50 percent disabling prior to January 11, 2011.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  The RO certified the Veteran's appeal to the Board in July 2009; therefore, the claim is governed by DSM-IV.

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation of 50 percent for the Veteran's PTSD prior to January 11, 2011, have not been met.  In this regard, as noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

The Veteran underwent VA examination in August 2006 at which time she reported that at that time, she was working toward a Master's Degree in Education.  She reported that she was married and had one child.  The Veteran reported that she was not as motivated as she once with respect to household chores but had no difficulties with grooming.  The Veteran reported that she managed her financial affairs.  She stated that she did not want to do anything or be bothered by people and that people were constantly asking her what was wrong with her, but she did not want to talk about it, especially with people that she felt did not understand.  The Veteran reported that she did not exercise anymore or talk to friends on the phone.  For enjoyment, the Veteran reported that she shopped, "That's it."  The Veteran reported that she thought she got along well with people and denied a history of physical fights although she did admit that she wanted to have the last word and wanted to win arguments.  The Veteran noted that it was hard for her to listen to other people's opinions.  The Veteran reported that her marriage had been significantly affected, that her husband kept telling her that she was not the same person, that she did not want him to touch her, and that she was often angry.  The Veteran reported that she could be around people as long as she did not feel closed in.  She stated, "If people get in my personal space for too long, I can't stand it."  The Veteran reported that while still in the military, she noticed having trouble with concentration and memory.  She reported having flashbacks and nightmares as well as problems falling asleep and staying asleep.  She reported significant problems with anxiety and anger, and possibly one panic attack.  

On mental status examination, speech was within normal limits, but eye contact was only moderate.  Behavior was not bizarre, but was frequently tearful.  She was alert, lucid, and generally relevant to the topic being discussed.  Cognitive function testing reflected significant difficulties with concentration skills.  Her immediate, recent, and remote memory skills were intact. There was no evidence of visual or auditory hallucinations, and no homicidal or suicidal ideation.  The examiner noted symptoms including avoidance of thoughts and feelings, decreased interest and activities, feelings of detachment from others, restricted range of affect, foreshortened perspective of the future, difficulties sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  On Beck Depression Inventory II, her score suggested the presence of moderate depression.  Vegetative symptomatology revealed by her responses included mild agitation, a mild loss of interest in things and people, moderate sleep difficulties, mild irritability, a mildly increased appetite, mild fatigue, and a mildly reduced libido.  

The Veteran was diagnosed with chronic mild PTSD, as well as an adjustment disorder, with a GAF due to PTSD of 60.  The examiner noted that the Veteran's PTSD had a mild negative impact on her occupational functioning due to her difficulties concentrating, reduced motivation, reduced tolerance for frustration, and interpersonal wariness.  The examiner noted that the Veteran's PTSD traits and depressive symptoms, along with her anhedonia, had a mild to moderate negative impact on her social relationships. 

Reviewing the evidence of record from this period shows that the Veteran received regular therapy sessions for her PTSD, in large part to deal with stress.  Several representative samples of therapy sessions have been listed below, which are typical of findings throughout this period.  

The Veteran presented on October 2, 2006 for initial primary care appointment.  It was noted that he had significant PTSD, that she stayed numb all the time, had flashbacks and depression.  She was referred to Mental Health Clinic.  At the Mental Health Consultation that same day, the Veteran denied auditory/visual hallucinations, suicidal ideation, and homicidal ideation.  The Veteran reported recurrent and intrusive distressing recollections of event including images thoughts/perceptions, recurrent distressing dreams of event, intense psychological distress at exposure to internal/external cues that symbolize or resemble aspects of the traumatic event, physiological reactivity on exposure to internal/external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts feelings conversations associated with the trauma, efforts to avoid activities places or people that arouse recollections of trauma, inability to recall an important aspect of trauma, feeling detachment or estrangement from others, restricted range of affect, sense of a shortened future, difficulty falling/staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  On examination, the Veteran's appearance was appropriate.  Her mood was mildly anxious, and her affect congruent.  There were no abnormal involuntary movements, psychomotor retardation; and there was no agitation.  Her speech was clear, relevant, and moderately paced.  There was an absence of flight of ideas, easy distractibility, loose association, and circumstantiality.   She was oriented times three.  She had an average level of intelligence, her insight and judgment were good, and she had the ability to think abstractly.  There were no overt perceptual distortions, her memory was intact.  There was a low risk for self harm or harm to others and there were no active suicidal or homicidal ideations.  The Veteran was diagnosed as having depression and PTSD as a working diagnosis.  A GAF of 55 was assigned.  The Veteran was prescribed a trial of Zoloft for depression.  

The Veteran returned two weeks later, on October 20, 2006, but was reluctant to talk about traumatic experience.  The Veteran reported that she tried to avoid thinking about it and that she had flashbacks when she saw the news.  The Veteran, however, reluctantly talked about seeing a little girl injured in the hospital and all of the other situations that occurred such as constantly being shot at and fleeing for life.  The Veteran stated that she was different than when she left but did not know why.  The Veteran stated that she was embarrassed about feeling so nervous and sad and crying.  The Veteran reported that he husband told her that she was not as affectionate although she reportedly tried to be.  Examination was similar to the one two weeks earlier except that the Veteran's mood was depressed and anxious and her affect was labile and she cried intermittently.  A GAF of 55 was assigned.  She was referred to Depression Group.  

On November 7, 2006, the Veteran presented for individual therapy with symptoms of anger, nightmares, and avoidance.  She complained of depression, isolation, nightmares, and avoidance.  Mental Status Examination demonstrated adequate appearance, speech, eye contact, behavior, cooperation, rapport, thought processes, orientation, and memory.  Her affect was depressed.  There was no paranoia, visual or auditory hallucinations, or homicidal or suicidal ideation.  At that time, the Veteran reported that she was enrolled in school full time and was working part time.  

On January 22, 2007, the Veteran reported that she was in school for her Master's in Education and was working as Work Study.  The Veteran reported that the medication had helped.  Examination was similar to previous examinations except that the Veteran's mood was euthymic and mildly anxious.  A GAF of 65 was assigned.  The Board notes that on VA examination for another disability in April 2007, the Veteran reported that she worked as a work study student 30 hours per week as a records clerk and she was also in school.

On May 23, 2007, the Veteran reported that she was getting a divorce, that there had been physical abuse, and that she was still in school working on Master's.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious.  A GAF of 55 was assigned.  Zoloft for depression was increased.

On November 30, 2007, the Veteran reported that she continued to wait for a divorce but was being harassed by her husband and that he was still staying in the house as he refused to leave.  The Veteran reported that he wanted everything and had quit one of his jobs so that he would not have to pay child support.  The Veteran reported that she took on a part time job and noted that it had helped her get back into a schedule.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious and depressed and her affect was labile.  A GAF of 55 was assigned.

In January 2008, the Veteran noted that her husband had been served with divorce papers.  The Veteran noted that she was scared of being alone.  Examination was similar to previous examinations.  A GAF of 55 was assigned.

On December 15, 2009, the Veteran reported that she had been in the hospital for a so-called tumor in her brain.  The Veteran reported that she was stressed at her job, she had been teaching reading at Job Corps for eight months and had one student threaten her and had to send another student out for help.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious, depressed, and frustrated; affect was congruent.

On March 30, 2010, the Veteran reported that she had moved from her parent's mobile home and in with her fiancé.  The Veteran noted that he had a 10 year old and she had a 7 year old.  The Veteran noted that she was engaged and in cosmetology school.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious and depressed and her affect labile.

On June 2, 2010, the Veteran stated that she was depressed and frustrated because ever since she got out of the military, she had been trying to get a job.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious and her affect congruent.  A GAF of 55 was assigned.

On June 21, 2010, the Veteran was seen for individual appointment.  The provider noted that the Veteran seemed nervous and unsure of herself at the beginning of session.  The Veteran talked about her family of origin and said she, her mother, father, sister, and brother were quite close to one another.  She stated that she had been studying cosmetology in preparation to study for another degree later on.

On August 12, 2010, the Veteran stated that her daughter's child support has decreased and reported that she was just frustrated.  The Veteran reported that she made Bs and Cs in school and that was still applying for jobs and she was called fur substitute teaching but that the person she used as a reference did not want to fill out her paperwork.  The Veteran reported that she was tired, that she was to start back to school the next week, and that it would give her something to do during the day.  The Veteran reported that she was residing with her boyfriend and that the relationship was good.  Examination was similar to previous examinations.  A GAF of 60 was assigned.  

An Individual therapy note on August 23, 2010, indicates that the therapist described and explained the type and style of treatment.  The therapist and the Veteran discussed some of her symptoms, i.e., hypervigilance, sleep disturbances, irritability, concentration difficulties, experiencing of flashbacks, feelings of alienation and detachment from loves ones.  The Veteran also reported feelings of hopelessness and sadness.  During the discussion of difficulties, she often started crying mid-sentence and would have to take a few moments to recompose herself to finish what she was saying.  

On August 30, 2010, she was seen again for Individual Therapy at which time the examiner noted that the Veteran appeared reticent and her answers were generally brief and often vague. Upon entering the office of the therapist the patient started crying.  A discussion followed about the fact that the Veteran did a lot of things to avoid worrying her family and that she did not talk about her problems with her family or fiancé, as a result, she withdrew from her loved ones so that they would not see that she was having a hard time.  PTSD Checklist was performed and was positive.  The score was 69.  

PTSD Checklist was performed on October 25, 2010, which was positive.  A score was 70.

On October 27, 2010, the Veteran was seen for psychosocial assessment after being referred from Women's Health due to being stressed over hair loss, noted to be associated with chemical processing compounded by stress.  The Veteran reported domestic violence and physical abuse during her previous five-year marriage and that she had been divorced for two years.  The Veteran reported that she had been engaged for a year and was planning to be married in July 2011.  She reported having a Master degree in Education and that she had been unemployed for the prior 11 months.  The Veteran reported that she had not slept right since she returned from Iraq, that she sometimes talked to her brother, but liked being isolated.  She stated, "I feel numb.  I just don't want to be bother[ed]."  On psychosocial assessment, the examiner noted that the Veteran's mood appeared depressed and her nonverbal cues appeared appropriate to situation as she appeared in tears.  The examiner noted that the Veteran was oriented to person, place, and time and that her hygiene appeared kept.  The Veteran's eye contact was poor.  She appeared to have little insight into possible solutions to current stressors at the beginning of the interview.  The examiner noted that the Veteran appeared to be in need of positive self-image and motivation.  The examiner noted that the Veteran appeared to have a negative outlook upon her current employment situation due to being unemployed for a prolonged period of time.

On November 29, 2010, the Veteran presented for Individual Therapy with completed homework assignment from which, the examiner noted, a common theme emerged that the Veteran feared injury or death on almost a daily basis while serving in Iraq.   The Veteran indicated that she still was terrified of death, and stated that that was the reason why she avoided her medical appointments.  At that time, the Veteran did not report any homicidal or suicidal ideation intent or plan.  It was noted that she was actively engaged in treatment.  It was also noted that during the session, she became tearful several times when discussing her experiences in Iraq and while discussing her fear of death.  The examiner noted that although the Veteran had become more open about her past experiences and more talkative during therapy, she continued to suppress any emotional expression.

On December 21, 2010, the Veteran presented for Individual Therapy.  She reported that she was planning on spending Christmas with her family and with her fiancé's family but that she was worried about becoming too overwhelmed by the large number of people who would be attending the celebrations.  The Veteran also was worried about having extra stress as a result of taking care of family members who were sick with the flu.  The Veteran did not report any homicidal or suicidal ideation intent, or plan.  The examiner noted that the Veteran's affect was different from what had been observed in the past.  The examiner noted that the Veteran was much more talkative than normal and appeared to be in very good spirits.  The Veteran reported that she was not experiencing her normal level of pain (due to papilledema) and noted that this affect was typical for her when she was pain free.  

On December 29, 2010, The Veteran presented for Individual Therapy at which time she reported spending a nice Christmas with her family and she indicated that her family members had mostly recovered from the flu.  

On January 5, 2011, the Veteran was seen for Individual Therapy at which time she reported that she had returned to school and as a result of the changes to her daily routine, was experiencing an increase in anxiety and worry which had been affecting her sleep.  The Veteran did not report any homicidal or suicidal ideation intent or plan.  The examiner noted that the Veteran was more talkative than was typical for her.  Additionally, the Veteran did not cry during that day's session which, the examiner noted, was a variation from her typical presentation.  The Veteran reported being headache free for the past week.

In its February 2016 memorandum decision which vacated the Board's August 2014 denial of a higher rating for PTSD prior to November 16, 2011, the Court found that the Board failed to render the requisite two-part analysis required under Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), namely (1) an "initial assessment of the symptoms displayed [. . .] and if they are the kind enumerated in the regulation," and (2) "an assessment of whether those symptoms result in occupational and social impairment."  The Court also found that the Board did not address whether the symptoms and effects manifested by the Veteran were the same or similar in frequency, severity, or duration to the enumerated examples provided in the rating code, and did not explain how her complete disability picture affected her occupational and social functioning and whether her symptomatology resulted in occupational and social impairment warranting a higher rating.

In August 2016, the Board remanded the issue for additional development to include obtaining a retrospective opinion.  Such opinion was provided in September 2016 by a VA psychologist.  The psychologist noted that the Veteran had a C&P examination in August 2006 that resulted in her being diagnosed with PTSD and specifically noting that the symptoms were mild.  The Veteran was treated by a mental health nurse practitioner in 2006 and 2007 about three to four times a year for medication management and a social worker for group treatment of depression.  During this time, the Veteran's PTSD symptoms were noted as mild and she was successfully working on her Master's degree and getting a new job as a reading instructor.  The psychologist noted that the treatment continued in 2009 and 2010 during which time it was again noted that her symptoms remained mild, she became engaged, and moved in with her fiancé, and started cosmetology school.

The psychologist noted that in January 2011, she started receiving very focused treatment for PTSD that included frequent individual therapy, group therapy, and group education by the PTSD Clinical Team members.  The medical records indicate that her PTSD symptoms worsened dramatically over the next 11 months as her anxiety increased, nightmares increased, she became more depressed to the point of becoming tearful, she appeared exhausted, and the list of PTSD symptoms increased.  She then was seen for a C&P examination on November 16, 2011 and it was noted that her symptoms were severe and would prevent her from being able to work.  

The psychologist summarized, "[The Veteran's] medical records indicate that her PTSD symptoms were mild and would cause very little occupational and social functional impairment from [August 2006 to January 2010]."

Evaluating the evidence in light of the pertinent rating criteria demonstrates that an evaluation in excess of 50 percent for PTSD with adjustment disorder is not warranted at any time during the appeal period.  

The Veteran's PTSD symptoms during the entire appeal period have been essentially described as between mild and moderate by the August 2006 VA examiner and mild by the VA psychologist who provided the retrospective opinion in January 2011.  The August 2006 VA examiner found that the Veteran's PTSD had mild negative impact on her occupational functioning due to her difficulties concentrating, reduced motivation, reduced tolerance for frustration, and interpersonal wariness.  The examiner noted that the Veteran's PTSD traits and depressive symptoms, along with her anhedonia, had a mild to moderate negative impact on her social relationships.  The psychologist found the Veteran's PTSD symptoms to mild and to cause very little occupational and social functional impairment prior to January 11, 2010.    

Additionally, the GAF scores between 55 and 65 reflect between mild and moderate symptoms. 

The Board notes the Veteran's PTSD symptoms of depression, anxiety, agitation, sleep impairment, flashbacks, nightmares, irritability, anger, fatigue, reduced libido, problems with motivation and concentration, as well as a desire to isolate.  In this case, however, the Board cannot conclude that the Veteran's symptoms prior to January 11, 2011 caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

With respect to deficiencies in work and school, the Board notes that the August 2006 VA examiner noted that cognitive function testing reflected significant difficulties with concentration skills.  This is inconsistent with the other evidence of record.  The Board finds as persuasive evidence against the claim the fact that the 
Veteran was able to pursue and obtain a Master's Degree in Education.  In August 2010, the Veteran reported that she made Bs and Cs in school.

With respect to deficiencies in family relationships, although her first marriage ended apparently due to physical abuse by the Veteran's ex-husband; the Veteran pursued another relationship, became engaged, and was married.  In addition, there is no evidence of relationship problems with family members.  

With respect to judgement and thinking, examinations from October 2006 to prior to January 11, 2011, on examination, there were no flight of ideas, easy distractibility, loose association, or circumstantiality; she was consistently oriented, her insight and judgment were consistently good, and she had the ability to think abstractly.  There were no overt perceptual distortions and her memory was intact, and there were no active suicidal or homicidal ideations.  

Other than her mood which was noted at times to be anxious, depressed, and euthymic and her affect which was noted to be either congruent or labile, her examinations were stable.  At no time during the appeal period had the Veteran reported suicidal ideation.  In addition, although the Veteran was frequently tearful during therapy sessions, the Veteran's depression has never been noted to be more than moderate.  

Considering the GAF scores in light of the PTSD symptoms noted to exist during the appeal period, the Veteran's PTSD symptoms are best contemplated by the criteria for the 50 percent rating.

In sum, the preponderance of the evidence shows that the Veteran's PTSD has been one of a moderate disability.  As such, the record preponderates against entitlement to a 70-percent evaluation.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial evaluation in excess of 50 percent for the Veteran's service connected PTSD prior to January 11, 2011.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Headaches

The Veteran seeks a higher initial rating for her service-connected headaches.

The Veteran's service-connected tension headaches have been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines which provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board notes initially that the Veteran's separation examination dated May 15, 2006 note that she had three to four headaches and that Midrin takes the pain away within 30 minutes.  

The Veteran underwent VA examination in August 2006 at which time she report that she had migraine headaches above her right eye that she described as sharp pain.  The Veteran stated that she took Midrin or Floricet two to five times a month and those medications help her headache.  She did not report aura, photophobia, nausea, or vomiting with her headache.  She reported flare up and stated that she believed that increased stress and lack of sleep triggered her headaches.  She did not identify any activity she has difficulty performing because of headache.  

A December 10, 2008, Discharge Summary notes that the Veteran was admitted to the neurology service for evaluation of her headaches associated with blurry vision and papilledema and suspected pseudotumor cerebri.  The Veteran reported that her headaches were bifrontal, retro-ortibal, sharp and stabbing in nature, and associated with photo and phonophobia.  The Veteran denied nausea and vomiting.  The Veteran stated that she tried abortive medications which had worked well.  The Veteran reported that over the prior year, her headaches had intensified and started to become associated with burry vision in both eyes, worse on the right.  The Veteran stated that her vision would go black from the outside intermittently over the prior two weeks and that her right eye had completely lost vision for several seconds at a time.  Her vision loss was noted to be associated with a severe headache and that it was usually first thing in the morning.  The provider noted that the Veteran's morning headaches occurred upon wakening and alleviated when she got up and moved around.  The Veteran reported that the maximum time that these periods have lasted were between 15 and 20 minutes.  She reported that the headaches were exacerbated by periods of anxiety and stress.  The Veteran underwent magnetic resonance imaging with significant movement artifact; however, no abnormalities were visualized.  After her magnetic resonance imaging, the Veteran had a lumbar puncture resulting in an opening pressure of 44 and closing pressure of 10.  Other labs were pending at the time of discharge.  After her lumbar puncture, the Veteran stated that her headaches did improve.   In the morning afterwards, she did have a dull headache but she says it was just like a regular headache, not a migraine, and not like her headaches had been over the prior several weeks.  She also reported improvement in her blurry vision. The Veteran was started on Diamox 250 mg twice daily for treatment of her pseudotumor cerebri.  The Veteran was diagnosed as having migraine headaches.

On December 17, 2008, the Veteran was seen for pain reassessment of migraine headache.  The rating was a 3.  On December 19, 2008, the Veteran reported that her headaches were a little better.

At a January 8, 2009, follow up appointment, the Veteran noted that there was improvement in headaches which were occurring about three days per week and were 5/10 in intensity and dull in quality lasting one to two minutes. 

On January 29, 2009, the Veteran complained of chronic headache and pain in eyes off and on, with bright lights bothering her.  She denied nausea, vomiting, dizziness, and visual changes.  

On March 12, 2009, the Veteran that he had headaches approximately two to three times a week.  

On June 11, 2009, the Veteran stated that she was not noticing any significant headache but did feel pressure behind her eyes at times.

At a July 9, 2009 follow up appointment, the Veteran reported that she had occasional headaches, about three times weekly, above either eye as with photophobia that were similar to usual migraines but not as severe, lasting minutes and improving with ibuprofen.  The Veteran reported that they were not similar to headaches that she had with pseudotumor as there was no blurry vision and no diplopia.  The provider noted that the Veteran had been taken off Diamox about a month prior.

On August 13, 2009, the Veteran stated that she had some mild pressure behind her eyes; however, she did not complain of severe headache.

On November 12, 2009 the Veteran complained of migraine pain for two weeks.  The Veteran complained of pain in mid parietal, occipital and right side of face, constant pressure 10/10 associated with mild nausea and dizziness.  The Veteran reported headache worsened with noise, photophobia, phonophobia, was aggravated by stress, and alleviated by rest and a dark environment.  The Veteran reported that she took codeine 2 days ago otherwise had not been taking any medication.  The Veteran reported double vision in the right eye starting that morning.  She stated that her symptoms felt the same as her initial presentation in December 2008.  The provider noted migraines with neurologic symptoms (blurred vision) but no neurological deficits noted on examination.  The provider noted that the headache could be exacerbated by allergic rhinitis/sinusitis.  

On November 18, 2009, the Veteran noted that headaches had improved and that they "get better every day."  Eye symptoms had resolved.  In February 2010, the Veteran denied headaches.  

Taking such evidence into account, the Board finds that the Veteran's headaches, which have been variously diagnosed as migraine, tension, and sinus, do not approach the severity contemplated for a compensable disability rating at any time during the appeal period.  The record from August 26, 2006 to May 13, 2010, is absent any prostrating attacks.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial compensable evaluation for the Veteran's service connected headaches prior to May 14, 2010.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Rhinitis

The Veteran seeks a higher initial rating for her service-connected rhinitis.  

The Veteran's service-connected rhinitis has been rated as 10 percent disabling pursuant to Diagnostic Code 6522, which provides that a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent disability rating, the allergic or vasomotor rhinitis would be accompanied by polyps.  A 30 percent disability rating is the highest rating available under this diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015). 

On VA examination in August 2006, the Veteran did not report recent treatment for sinusitis, and she denied having any sinus surgery.  The Veteran stated that she had stuffiness in both nostrils especially her right nostril, that she used a Flonase nose spray every day, and that over the prior year, she was treated with oral steroids for two weeks and noticed weight gain.  The Veteran reported that she took over-the- counter Sudafed as needed, did not have problems with nosebleeds, and did not have significant shortness of breath.  Ear, Nose, and Throat examination demonstrated more than 50 percent obstruction in each nostril; nasal mucosa was normal bilaterally.  X-ray of the sinuses was normal.  The examiner found no sinusitis and no nasal polyps.  The Veteran was diagnosed as having allergic rhinitis and noted that such was treated with daily Flonase spray.

The Veteran underwent VA examination in April 2007 at which time she reported allergic rhinitis since 2001 for which she had been taking medicine.  The Veteran stated that she had a CT scan and was told that she had a polyp in the nasal cavity on the right side.  Physical examination demonstrated that the nostrils, the nasal turbinates, were very prominent bilaterally and that the nasal passages were narrowed 60 percent on the right side and 80 percent on the left side.  There was no drainage noted.  There was tenderness over the right frontal and maxillary sinuses.  X-ray of the sinuses was normal.  The Veteran was diagnosed as having chronic rhinitis.

On August 24, 2007, the Veteran returned for follow up appointment at otolaryngology clinic with complaints that her sinuses bothered her all the time and that she was having trouble breathing through her nose.  On physical examination of the nose, anterior rhinoscopy showed moderate to severe enlarged turbinate hypertrophy of the inferior turbinates.  After decongesting the nose, a rigid endoscope was attempted to be passed in the right nostril.  It was not able to be passed very far due to the turbinate enlargement.  No polyps or masses were visualized.  The posterior exam was not tolerated.  On the left side she had no polyps or masses visualized.  The ostiomeatal complex appeared open with no purulent drainage.  The Veteran was diagnosed as having allergic rhinitis and nasal airway obstruction.  Turbinoplasty was discussed.

On August 30, 2007, the Veteran presented with complaints of worsening sinus congestion with mild facial pain and headache.  Physical examination demonstrated thick nasal discharge, boggy nasal mucosa, and tenderness of the maxillary area.  The Veteran was diagnosed as having sinusitis and allergic rhinitis.

On October 12, 2007, the Veteran returned for follow up appointment.  She was scheduled for inferior turbinate reduction on October 30, 2007.  She had not been completely compliant with the nasal steroid spray but her symptoms were significantly better, and she was able to breathe though her nose dramatically better from the initial evaluation.  On physical examination, the nasal cavity revealed moderate enlargement of the inferior turbinates without any purulence or polyps which decongested well.  Since there had been dramatic improvement in her symptoms, the provider felt that it was prudent to try and improve her compliance which would likely avoid the immediate need for turbinoplasty.   

MRI of the brain in December 2008 noted visualized osseous structures and paranasal sinuses appeal clear.  

A February 10, 2010, Eye Consult note indicated, "Remarkable for frontal, ethmoidal, and maxillary sinusitis (bilateral) with suspected fracturing of ethmoidal and maxillary walls into orbits, resulting in pressure on optic nerve and the predictable and variable congestion of the venous vasculature within the optic nerve."

The Veteran underwent VA examination in November 2010 at which time the Veteran stated that she had sinusitis and allergic rhinitis that occurred about four to five times per year.  The Veteran reported allergic rhinitis residual with rhinorrhea and nasal congestion with headache.  The Veteran was noted to be taking Loratadine, Singulair, and Triprolidine.  The Veteran reported difficulty breathing through her nose, congestion, and rhinorrhea.  She reported four non-incapacitating episodes of sinusitis in the prior 12-month period.  Examination of the nose demonstrated normal nasal vestibule, turbinates, and septum with no obstruction and no polyps.  Sinus examination was normal.  X-rays of the sinuses showed no acute sinusitis, edematous inferior nasal turbinates, and minimal inflammatory mucosal disease involving the ethmoidal sinuses.  The primary diagnostic code was minor abnormality.  

CT scan of the head in April 2011 indicated visualized paranasal sinuses and mastoid air cells are clear.  

The Veteran underwent VA examination in September 2011 at which time the Veteran reported a history of perennial allergy, a history of sinusitis, a history of near constant non-incapacitating episodes with symptoms of headache, purulent drainage, and sinus pain for more than 14 days duration.  The Veteran also reported symptoms of nasal congestion, itchy nose, watery eyes, and headaches one to six times per seek.  The Veteran reported constant breathing difficulty.  Physical examination demonstrated no evidence of sinus disease, nasal obstruction, polyps, septal deviation, permanent hypertrophy of turbinates, rhinoscleroma, scarring, Wegeners's Granulomatosis or granulomatous infection.  CT scan of paranasal sinuses showed right sphenoidal sinusitis.    

CT scan of the head in October 2011 indicated the mastoid air cells and visualized paranasal sinuses are clear.  

The Veteran underwent VA examination in July 2014 at which time physical examination of the nose revealed permanent hypertrophy of the nasal turbinates.  The Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on either side, nasal polyps.  In addition, no granulomatous condition was noted.    

The Veteran underwent VA examination in March 2016 at which the Veteran reported an increase in sinusitis and rhinitis symptoms coinciding with an increase in pseudotumor cerebri symptoms.  The Veteran noted that recurrent sinusitis requiring antibiotics four to five times per year and ongoing rhinitis both managed by ENT.  The Veteran reported right facial pressure and severe clogging of right nose unrelieved by medications.  Treatment at that time was noted to be Claritin and nasal ipratropium.  Physical examination of the nose revealed greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on both sides, permanent hypertrophy of nasal turbinates but no nasal polyps and no granulomatous condition.  The examiner indicated that the Veteran had rhinitis but not sinusitis.    

Taking such evidence into account, the Board finds that the Veteran's rhinitis symptoms do not approach the severity contemplated for a 30 percent disability rating at any time during the appeal period.  The Veteran's allergic rhinitis is not accompanied by polyps.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6522 is the most appropriate diagnostic code to apply in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2016).  Diagnostic Codes 6502-6509, 6523, and 6524 are not applicable because the Veteran does not have loss or scarring of his nose (Diagnostic Code 6504), bacterial rhinitis (Diagnostic Code 6523), or granulomatosis rhinitis (Diagnostic Code 6524).

The Board has considered whether the Veteran would be entitled to a higher evaluation the General Rating Formula for Sinusitis which provides for a 30 percent rating for maxillary sinusitis is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

At the August 2006 VA examination, the Veteran reported that she was treated with oral steroids for two weeks.  At that time, sinus extra was normal; and it was noted that no sinusitis was diagnosed at that visit.  At the April 2007 VA examination, x-rays of the sinuses were normal.  Sinusitis was diagnosed in August 2007; Augmentin was prescribed for 10 days.  In July 2008, assessment was sinusitis; amoxicillin was prescribed for 10 days.  MRI of the brain in December 2008 revealed that visualized osseous structures and paranasal sinuses appeared clear.  In November 2009, assessment included allergic rhinitis/sinusitis controlled; Zyrtec was prescribed.  In November 2010, the Veteran reported sinusitis and allergic rhinitis that resulting in four to five non-incapacitating episodes.  X-rays of the sinuses revealed no acute sinusitis although there was minimal inflammatory mucosal disease involving the ethmoidal sinuses.  Sinusitis was diagnosed.   CT scan of sinuses in September 2011 revealed right sphenoidal sinusitis.  In January 2014 the Veteran was diagnosed as having sinusitis; amoxicillin and clavulanic acid with Flonase was prescribed for sinus problems.  In February 2015, examination was remarkable for frontal, ethmoidal, and maxillary sinusitis.  At the March 2016 VA examination, the Veteran reported recurrent sinusitis requiring antibiotics four to five times per year. 

Taking such evidence into account, the Board finds that the evidence does not show chronic sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial evaluation in excess of 10 percent for the Veteran's service connected rhinitis, claimed as sinusitis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15. 

Prior to May 14, 2010, service connection had been established for PTSD evaluated as 50 percent disabling, vertigo/Eustachian tube dysfunction evaluated as 30 percent disabling, tinnitus evaluated as 10 percent disabling, rhinitis evaluated as 10 percent disabling, and tension headaches and right knee strain, both evaluated as noncompensably disabling.  Effective May 14, 2010, the evaluation for the Veteran's headaches was increased to 50 percent.   

Thus, the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for the entire appeal period prior to January 11, 2011.  The remaining questions are whether the Veteran's service-connected disabilities render her unable to follow a substantially gainful occupation; and if so, when was she rendered unemployable?  

Initially, the Board notes that the Social Security Administration (SSA) found the Veteran to be disabled from December 15, 2009, due to anxiety disorders, affective/mood disorders, and morbid obesity.  SSA found that the Veteran had not engaged in substantial gainful activity since December 15, 2009 and that PTSD, depression, and morbid obesity were severe impairments.  While Social Security determinations are not binding on the Board, they are relevant and the records relied upon to make Social Security determinations are probative evidence in consideration of the Veteran's claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In this case, since service connection has not been established for morbid obesity, the Board cannot rely solely on the SSA determination.  

As noted above, on November 18, 2009, the Veteran noted that headaches had improved and that they "get better every day."  Eye symptoms had resolved.  On December 15, 2009, the Veteran reported that she had been in the hospital for a so-called tumor in her brain.  The Veteran reported that she was stressed at her job, she had been teaching reading at Job Corps for eight months and had one student threaten her and had to send another student out for help.  Examination was similar to previous examinations except that the Veteran's mood was mildly anxious, depressed, and frustrated; affect was congruent.  In February 2010, the Veteran denied headaches.  

The Veteran filed her application for a TDIU on May 14, 2010.

The Veteran underwent VA examination on November 24, 2010 to determine whether any of her service-connected conditions rendered her unemployable.  The Veteran stated that she had headaches on a daily basis to the frontal aspect and above her right eye and with pressure to the occipital area Veteran.  The Veteran described severe, sharp-type pain that lasted up to 2-3 hours with dizziness and nausea.  The Veteran also stated on occasion, she experienced temporary loss of vision to the right eye.  The Veteran stated that the headaches interfered on her job and that she had to sit in the dark on her lunch break.  The Veteran reported that over half of the headaches were debilitating and interfered with concentration and that she had difficulty managing any physical activities during the headaches.  The examiner stated, "It is the opinion of the Examiner that the Veteran is unemployable for the Migraine Headaches for both sedentary and physical."

Based on this evidence, the Board finds that entitlement to a TDIU is shown in this case.  The Veteran met the schedular criteria for a total disability evaluation based on individual unemployability throughout the appeal period, and the evidence indicates that on November 24, 2010, her service-connected disabilities precluded her from performing the physical and mental acts required by employment.  Thus, the Board finds that by resolving all doubt in the Veteran's favor, her service-connected disabilities precluded her from performing the physical and mental acts required by employment as early as May 14, 2010, the date she filed her claim for a TDIU. 

    
ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to January 11, 2011, for PTSD is denied.

Entitlement to an initial compensable evaluation prior to May 14, 2010, for headaches, variously diagnosed as tension, migraine, and sinus, is denied.

Entitlement to an initial evaluation in excess of 10 percent for rhinitis, claimed as sinusitis, is denied. 

Entitlement to a TDIU is granted effective May 14, 2010, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


